DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  the word “bran” should be brain.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Czarske (US 20190227152 A1) in view of Boularot (US 20120123236 A1).
	Regarding claim 1, Czarske teaches a method and fibre-optical system for illuminating and detecting an object by means of light (Title) which may be used in optogenetic stimulation ([0065]) comprising: acquiring a transmission matrix, comprising: using a multimode fiber as a transmission fiber for optical stimulation signals ([0065] the system may transmit light through fibers for stimulation as well as imaging; a multimode fiber is considered a type of fiber optic and falls within the scope of the fiber-optic system of Czarske), fixing a shape of the multimode fiber, and calculating the transmission matrix between an input end and an output end of the multimode fiber under the shape ([0045] fibre may be used in-situ in a location it is placed; [0074] “system function that represents the transmission properties of the fibre bundle 3 can thus be determined in the form of a transfer matrix.”); and providing an optical stimulation ([0065] system may be used in optical imaging and also in optical stimulation or optogenetics), comprising: enabling a spatial position of the optical stimulation to be within a field of view of the output end ([0076] “the positioning of the individual elements of the spatial light modulator 6 is such that, when the light emerges distally from the fibre bundle 3, focussing of the light results in one focal point or a plurality of focal points”; [0057] the system makes a “disturbance-corrected observation of an object”, the system can effect a certain FOV from the output end), performing wavefront compensation to a light to be input into the input end, according to the spatial position of the optical stimulation and the transmission matrix of the multimode fiber, to form a compensated expanded light, and inputting the compensated expanded light from the input end into the multimode fiber, such that the compensated expanded light, after being transmitted by the multimode fiber to the output end and output from the output end, is capable of focusing at the spatial position of the optical stimulation ([0053] [0071]-[0076] the system is designed to determine a transfer matrix which determines the optical characteristics of the fiber [0074], which is then used in the following process as described in [0076]: 
	“The individual elements of the spatial light modulator 6 can also be positioned such that the phase distortion experienced by the planar waves 51 due to the fibre bundle 3 is compensated. In addition, the positioning of the individual elements of the spatial light modulator 6 is such that, when the light emerges distally from the fibre bundle 3, focusing of the light results in one focal point or a plurality of focal points (not shown). When the planar waves 51 are reflected at the spatial light modulator 6, the inverted system function is thus impressed thereon, and focusing takes place. The pre-deformed and focused wavefronts (not shown) are then guided into the fibre bundle 3, where the phase distortion is compensated while the focusing is maintained. Focused, disturbance-corrected, undistorted waves leave the fibre bundle 3 distally.” 
	 In this quoted text the spatial light modulator 6 is forming a wave front according to the measured transfer matrix/transmission matrix, such that the wave front compensates for the effects of the fiber’s optical properties, in this way compensated light is emitted from the distal fiber end and may be focused at specific locations for stimulation).
	Czarske teaches wherein the system may be used for optogenetic stimulation but does not explicitly describe a method with: performing brain implant, comprising: implanting the output end into an intracranial space of an experimental subject, wherein the shape of the multimode fiber remains fixed before and after the brain implant.
	Boularot teaches a method for brain fiber bundle microscopy (title) where a brain implantation is performed (Abstract), comprising: implanting the output end into an intracranial space of an experimental subject ([0028] “an intracranial implant to position a fiber bundle in a determined region of the brain of an animal”), wherein the shape of the multimode fiber remains fixed before and after the brain implant ([0031] the fiber is place in a fixed location relative to the skull of the animal after implantation of the fiber).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the method of optogenetic stimulation as described in Czarske with the brain implantation procedure of Boularot because fixing a fiber in place on the skull allows obtaining “images on freely moving animals and to make available chronic studies” [0007] and  allow for “researchers to study selected regions of the central nervous systems with a spatial and time resolution sufficient to image the function of neural structures” [0004].
	Regarding claims 2 and 3, Czarske in view of Boularot teach a method substantially as claimed in claim 1. Further, Czarske teaches wherein in the step of acquiring a transmission matrix, said calculating the transmission matrix between an input end and an output end of the multimode fiber under the shape comprises: collecting a light distribution information of a light field at the output end of the multimode fiber multiple times when a specific compensated expanded light is input into the input end of the multimode fiber ([0074]); or alternatively, collecting a light distribution information of a light field at the input end of the multimode fiber multiple times when a specific compensated expanded light is input into the output end of the multimode fiber ([0074] input wavefronts are measured from a beamsplitter so that the input is a known wavefront; this wavefront is input to the fiber and output at the distal fiber and reflected so that light is input to the distal end and then measure at the input end); and calculating the transmission matrix of the multimode fiber by using a transmission matrix solution algorithm according to the light distribution information collected multiple times ([0074]-[0075] “Wavefronts 34 distorted by the single phase difference Δϕ, by being transmitted by means of the fibre bundle 3, leave the fibre bundle 3 at the proximal end 32. Said wavefronts are reflected on the detector 2, which may be a CCD camera for example, at least in fractions, by means of the beam splitter 5, and the reference wave 21 is superposed thereon, such that the detector 2 records an interference pattern, by means of the digital evaluation of which in the signal processing platform (not shown) the phase information of the distorted waves 34 can be directly holographically extracted. The system function that represents the transmission properties of the fibre bundle 3 can thus be determined in the form of a transfer matrix.”; [0033] “design advantageously makes it possible for the fibre bundle to be calibrated and for an object to be observed by means of the fibre bundle at the same time,” this quote indicates that the transfer matrix may be calculated at real-time (information collected many times) to allow for real-time imaging, [0045]) and wherein the light distribution information of the light field comprises: a light intensity and a light phase information of the light field (Claim 1, [0074] phase information is collected; [0041] spatial intensity information is collected for the calibration).
	Regarding claim 4,  Czarske in view of Boularot teach a method substantially as claimed in claim 1. Further, Czarske teaches wherein in the step of providing an optical stimulation, the compensated expanded light is modified according to an optical environment of the intracranial space of the experimental subject, and the compensated expanded light is capable of focusing at a predetermined spatial coordinate after the output end of the multimode fiber is implanted into the intracranial space of the experimental subject ([0053]-[0054][0065] [0076] the distal end of the fiber may be used to image a space; then the spatial intensity modulation system can focus light at particular spots).
	Regarding claims 5-7, Czarske in view of Boularot teach a method substantially as claimed in claim 1. Further, Czarske teaches wherein after the step of providing an optical stimulation, performing time sequence optical stimulation ([0037] system may perform wavefront focusing and scanning, [0045] calibration and imaging may take place simultaneously, with the calibration constantly updating over time, [0053] the compensated wavefronts may focus into higher intensity points), wherein the step of performing time sequence optical stimulation comprises: performing time sequence variable wavefront compensation to the light to be input into the input end, according to a relation function between the spatial position of the optical stimulation and the time and the transmission matrix of the multimode fiber, to form a time sequence compensated expanded light ([0075] “The signal processing platform inverts the measured system function and adjusts the individual elements of the spatial light modulator 6 such that the inverse of the phase distortion caused by the fibre bundle 3 is impressed, by means of reflection at the spatial light modulator 6, on the light emitted by the illumination source 4, which light is again represented by planar waves 41 in this case and is reflected, at least in fractions, on the spatial light modulator 6 by means of the beam splitter 5” ); and inputting the time sequence compensated expanded light from the input end into the multimode fiber, such that the time sequence compensated expanded light, after transmitted by the multimode fiber to the output end ([0075] “After reflection at the spatial light modulator 6, the wavefronts 62 have a distortion that is compensated during the subsequent transmission by means of the fibre bundle 3. Planar, disturbance-corrected waves 35 emerge from the fibre bundle at the distal end 31”)and output from the output end, is capable of dynamically focusing within the field of view of the output end according to the relation function between the spatial position of the optical stimulation and the time ([0076] “The individual elements of the spatial light modulator 6 can also be positioned such that the phase distortion experienced by the planar waves 51 due to the fibre bundle 3 is compensated. In addition, the positioning of the individual elements of the spatial light modulator 6 is such that, when the light emerges distally from the fibre bundle 3, focussing of the light results in one focal point or a plurality of focal points”), and 
	wherein in the step of performing time sequence variable wavefront compensation to the light to be input into the input end of the multimode fiber to form the time sequence compensated expanded light, a digital micromirror device is adopted to perform spatial light modulation ([0055] a spatial light monitor may be used “Local spatial light modulators generally comprise an arrangement of LCoS or LCD cells or micromirrors on a semiconductor chip, which cells or mirrors can be individually actuated and tilted and/or lowered, as well as an application-specific integrated circuit.”), wherein the compensated expanded light is output by the digital micromirror device, by continuously updating an output pattern of the digital micromirror device, the time sequence variable wavefront compensation is achieved and the time sequence compensated expanded light is formed ([0075]-[0076] these paragraphs outline this process as quoted above).
	Regarding claim 10,  Czarske in view of Boularot teach a method substantially as claimed in claim 1. Further, Czarske teaches a system that may be used in optogenetic experiments/stimulation ([0065])
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Czarske (US 20190227152 A1) in view of Boularot (US 20120123236 A1) as applied to claim 1 above, and further in view of in view of Trulson (US 20180303573 A1).
	Regarding claims 8-9, Czarske in view of Boularot teach a method substantially as claimed in claim 1. Further, Czarske teaches wherein the fibre system may be used for optogenetic stimulation, one of ordinary skill in the art would recognize this to indicate the use of a genetic modification to interact with a light stimulator, however Czarske does not explicitly teach wherein before said performing the brain implant, transcribing a gene expressing light sensitive proteins into the intracranial space of the experimental subject and wherein the step of transcribing a gene expressing light sensitive proteins into the intracranial space of the experimental subject comprises: injecting a retrovirus into the intracranial space of the experimental subject, wherein a gene of the retrovirus contains a gene segment capable of being expressed as the light sensitive proteins.
	Trulson teaches a method for optogenetic imaging wherein before said performing the brain implant, transcribing a gene expressing light sensitive proteins into the intracranial space of the experimental subject ([0150]-[0157] a method of treating mice by transcribing light sensitive proteins is taught; [0083] genetically encoded proteins may be use as labels) and wherein the step of transcribing a gene expressing light sensitive proteins into the intracranial space of the experimental subject comprises: injecting a retrovirus into the intracranial space of the experimental subject, wherein a gene of the retrovirus contains a gene segment capable of being expressed as the light sensitive proteins ([0046] “Opsin generating genes can be introduced into the cell through virus mediated transfection.” ).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the method of Czarske to make use of the transcribing genetic markers sensitive to light because it allows for a “chosen one or more cells can be stimulated or deactivated by genetically loading light activated channels (e.g., opsins) into a cellular membrane of the chosen one or more cells” [0093]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792         

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 July 2022